Citation Nr: 0416840	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee from April 28, 1997 to May 3, 
1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the left knee from May 4, 1999 to May 31, 
1999 and from October 1, 1999, to include the issue of 
whether separate ratings are warranted.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee from April 28, 1997 to May 
3, 1999.

4.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the right knee from May 4, 1999 to October 
26, 1999 and from February 1, 2000, to include the issue of 
whether separate ratings are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to December 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In October 2002 the Board undertook development in 
this case and later remanded it for further development in 
June 2003.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  For the period from April 27, 1997 to May 3, 1999, the 
veteran's left knee disorder was manifested by radiological 
findings of arthritis with noncompensable limitation of 
motion without objective evidence of instability, effusion or 
weakness.

2.  For the periods from May 4, 1999 to May 31, 1999 and from 
October 1, 1999, the veteran's left knee disorder was 
manifested by radiological findings of arthritis with 
noncompensable limitation of motion and objective evidence of 
slight instability.

3.  For the period from April 27, 1997 to May 3, 1999, the 
veteran's right knee disorder was manifested by radiological 
findings of arthritis with noncompensable limitation of 
motion without objective evidence of instability, effusion or 
weakness.

4.  For the periods from May 4, 1999 to October 26, 1999 and 
from February 1, 2000, the veteran's right knee disorder was 
manifested by radiological findings of arthritis with 
noncompensable limitation of motion and objective evidence of 
slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee, for the period from April 
27, 1997 to May 3, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5257, 
5259, 5260, 5261 (2003).

2.  The criteria for a separate 10 percent rating for 
osteoarthritis of the left knee, for the period from May 4, 
1999 to May 31, 1999 and from October 1, 1999, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262, 5257, 5259, 5260, 5261 (2003).

3.  The criteria for a separate 10 percent rating for mild 
instability of the left knee for the period from May 4, 1999 
to May 31, 1999 and from October 1, 1999, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5257 (2003); 62 Fed. Reg. 63604, VAOPGCPREC. 
23-97 (1997).

4.  The criteria for a rating in excess of 10 percent rating 
for osteoarthritis of the right knee, for the period from 
April 27, 1997 to May 3, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5257, 5259, 5260, 5261 (2003).

5.  The criteria for a separate 10 percent for osteoarthritis 
of the right knee, for the periods from May 4, 1999 to 
October 26, 1999 and from February 1, 2000, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5257, 5259, 5260, 5261 (2003).

6.  The criteria for a separate 10 percent rating for mild 
instability of the right knee for the periods from May 4, 
1999 to October 26, 1999 and from February 1, 2000, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5257 (2003); 62 Fed. Reg. 
63604, VAOPGCPREC. 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the arthritis of both his left and 
right knees is more severely disabling than the ratings prior 
and subsequent to May 4, 1999, reflect.  Additionally, his 
representative contends that the veteran is entitled to 
separate ratings under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for documented instability in both 
knees.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  A 
January 2001 letter to the veteran advised him of the types 
of evidence that he needed to send to VA in order to 
substantiate his claims for increased evaluations, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit directly to VA, medical evidence of 
demonstrating his service-connected disabilities had 
worsened.  Furthermore, in that same letter, the RO requested 
that the veteran provide it with or identify any additional 
sources of evidence that could help to support his claims.  
Moreover, the veteran and his representative were provided 
copies of the appealed June 1998 and subsequent June 1999 and 
February 2000 rating decisions and the February 1999 
statement of the case and July 1999, April 2002 and July 2003 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents and the January 2001 VCAA 
letter, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Thus, the Board 
finds that the veteran has been provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records and reports.  In addition, the January 2001 
letter sought further information from the veteran regarding 
his treating physicians.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

Service connection was granted for residuals of bilateral 
knee arthroscopic surgery in a September 1993 rating 
decision, with each knee evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In April 1997, the veteran raised the current claims 
for increased evaluation for his service-connected left and 
right knee disabilities.  During the pendency of the appeal, 
the RO, in a June 1999 rating decision, increased the ratings 
for the left and right knee disabilities to 20 percent each, 
commencing May 4, 1999, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

VA treatment records, dating from February to December 1996, 
show that in February 1996, the veteran reported chronic 
bilateral knee pain since his inservice injury with stiffness 
in the mornings.  He also reported his knee pain was related 
to the weather and relieved somewhat with the use of knee 
braces.  Physical examination revealed the knees were tender 
to palpation along the medial joints.  The ligaments were 
stable.  In May 1996 he reported he could walk five blocks 
before experiencing severe pain.  Examination revealed 
bilateral medial joint line tenderness.  There was full range 
of motion and crepitus, but no evidence of ligament laxity.  
X-ray studies revealed degenerative joint disease (DJD) in 
both knees.  He complained of left knee pain in November 
1996.  The examiner noted that he was still able to use a 
bicycle.  Examination revealed that the veteran had good 
range of motion in both knees at that time.

An April 1997 letter from the Associate Dean of Essex County 
College in Newark, New Jersey, indicates that he had advised 
the veteran to change his major because of his physical 
limitations due to back and knee disabilities.  

The veteran was afforded a VA orthopedic examination in 
September 1997.  At that time he complained of intermittent 
swelling in his left knee with a lot of crepitus when bending 
the knee.  He also complained of right knee discomfort and 
some right knee crepitus.  The veteran was observed to walk 
rather stiffly into the examination room.  Examination 
revealed well-healed arthroscopic portal scars on both knees 
with no definite evidence of effusion.  Range of motion was 
from 0 to 120 degrees bilaterally.  Crepitus was present in 
both knees, but worse in the left knee.  There was no 
ligamentous instability and no true meniscal signs.  X-ray 
studies revealed mild degenerative changes bilaterally.  The 
diagnoses included status post two left knee medial 
meniscectomies with the development of early post traumatic 
arthritis and status post partial right knee medial 
meniscectomy with early posttraumatic arthritis.  The 
examiner opined that, if there was any right knee disability, 
it was mild.

During his May 1999 VA orthopedic examination, the veteran 
described his bilateral knee pain as constant and worse when 
walking and climbing stairs.  His knee pain once awakened him 
at night.  He reported being able to walk only two blocks 
before his left knee began to drag.  He complained of 
bilateral knee popping, clicking, grinding, buckling and 
swelling.  The veteran walked with a mildly antalgic gait.  
He wore knee braces on both knees.  Bilateral knee jerk 
results were 1+ and bilateral ankle jerk results were 2+.  
Motor strength was 5/5, but with easy fatigability.  
Examination of the right knee revealed mild crepitus, mild 
medial joint line tenderness and patellofemoral pain.  There 
was no appreciated instability or Drawer sign.  Right knee 
flexion was to 105 degrees and extension to 0 degrees.  There 
was slight joint swelling with no evidence of heat.  
Examination of the left knee revealed severe medial joint 
line tenderness and patellofemoral pain.  There was no 
evidence of instability or Drawer sign.  There was moderate 
crepitus and moderate swelling.  There was no heat.  Left 
knee range of motion was from 0 to 100 degrees.  Recent 
magnetic resonance imaging (MRI) studies of the left knee 
showed evidence of a torn medial meniscus versus prior 
menisectomy, osteoarthritis, joint effusion and popliteal 
cyst.  MRI studies of the right knee showed torn medial 
meniscus versus prior menisectomy, effusion, osteoarthritis 
of the knee and degenerative changes.  The diagnoses included 
status post left knee trauma with compensatory changes in the 
right knee, status post bilateral knee surgical procedures 
and torn medial meniscus versus prior menisectomies in both 
knees, bilateral knee osteoarthritis and bilateral knee 
impaired range of motion.

VA treatment records show the veteran underwent a left knee 
meniscus repair in June 1999 for internal left knee 
derangement.  Later that month, the veteran complained of 
resolving pain following a left knee arthroscopy and 
arthrotomy (A&A).  Examination revealed mild left knee 
effusion with range of motion from 0 to 90 degrees and mild 
pain.  Later that month, the veteran's treating VA physician 
notes that he underwent debridement of the left knee joint 
and that he would require approximately two months' 
convalescence before he would be fully recovered from his 
surgery.  

A June 1999 rating decision granted a temporary total 
evaluation for a service-connected condition requiring 
convalescence.  

VA treatment records indicate the veteran underwent right 
knee arthroscopic surgery and debridement on October 27, 
1999.  A February 2000 letter from the veteran's treating VA 
physician indicates that he rehabilitation period would last 
for three months, ending in February 2000.  A February 2000 
progress note shows the veteran continued to complain of pain 
with ambulation.  He took Advil with some relief.  
Examination revealed mild right knee effusion and minimal 
left knee effusion.  Right knee range of motion was from 5 to 
110 degrees with crepitus.  Left knee range of motion was 
from 0 to 110 degrees.

A February 2000 rating decision granted a temporary total 
evaluation for a service-connected condition requiring 
convalescence.  

Treatment records from Cross Creek Medical Clinic, dating 
from November 2000 to February 2001, show the veteran 
repeatedly complained of intermittent knee stiffness and 
pain.  In November 2000, examination revealed bilateral 
severe patellofemoral crepitus without synovitis.  There was 
normal range of motion.  The diagnosis was obesity with 
secondary degenerative knee arthritis and the veteran was 
referred for water aerobics.  In a February 2001 letter, 
Nitin Desai, M.D., the veteran's treating physician at Cross 
Creek Medical Clinic, notes that the veteran had bilateral 
knee patellofemoral degenerative arthritis that was being 
treated conservatively.  

A December 2001 VA orthopedic examination report shows that 
the veteran's claims file had been reviewed.  He complained 
of severe pain in both knees.  Right knee complaints included 
aching, swelling, tenderness, grinding, and increased pain 
with weight bearing and with climbing stairs.  Left knee 
complaints included pain and swelling, grinding, feelings of 
looseness and shifting, increased pain on weight bearing, 
walking, climbing stairs and lifting.  The veteran used Don-
Joy braces, applied local heat and used non-steroid 
medications.  He had been advised to lose weight.  

The veteran had an antalgic gait.  There was good alignment 
of the knees.  He wore Don-Joy braces that were removed for 
testing.  There was slight right knee swelling with 
tenderness over the patella and peripatellar areas.  Range of 
motion was from 0 to 140 degrees.  The knee was stable to 
stress with crepitation.  Crepitation was markedly increased 
with deep knee bends.  The veteran was able to do only 1/3 of 
a deep knee bend, stopping due to pain.  He could stand on 
his toes and heels without pain.  The left knee was swollen 
and the patella and parapatellar areas were exquisitely 
tender.  Range of motion was from 0 to 130 degrees with 1+ 
laxity from medial to lateral, but otherwise stable to 
stress.  He was able to do 1/3 of a knee bend, again stopped 
by pain and crepitation.  The examiner noted that the veteran 
was unable to engage in employment requiring lifting or 
weight bearing.  He experienced pain getting in and out of 
cars and when carrying any excess weight.  X- ray studies of 
both knees revealed some degree of joint space narrowing of 
the medial compartments and patellofemoral compartments.  The 
diagnoses include right knee patella femoral degenerative 
arthritis, chondromalacia, degenerative changes and 
arthritis.  The diagnoses also included post-operative left 
knee degenerative cartilage and degenerative joint disease 
with painful swelling, weight bearing and a mild laxity.

A March 2003 VA compensation examination report again notes 
that the veteran's claims file had been reviewed.  At that 
time the veteran complained of pain in both knees with 
ambulation.  He also complained of bilateral knee weakness 
with climbing and descending stairs or arising from a sitting 
position.  He had stiffness in both knees that was worse in 
the mornings and intermittent swelling that was related to 
his level of activity.  He also complained of occasional 
giving way of the left knee.  He took non-steroidal anti-
inflammatory medications and had occasionally taken Percocet.  
The veteran experienced decreased range of motion of both 
knees with more activity, as well as a decreased ability to 
ambulate and increased joint swelling and pain.  He reported 
using knee braces on a daily basis and occasionally used a 
cane when his knees were swollen.

Examination revealed left knee active range of motion against 
gravity was from -10 degrees to 95 degrees.  Left knee 
passive range of motion was from 0 to 120 degrees with 
increasing pain beyond 90 degrees.  Right knee range of 
motion against gravity is from -10 to 95 degrees.  Passive 
range of motion was from 0 to 120 degrees with increasing 
pain beyond 90 degrees of passive motion.  He was unable to 
resist active extension because of pain and give-way.  He 
walked slowly and deliberately.  The examiner noted that the 
veteran had a history of a lack of endurance.  There was a 
minimal amount of effusion of each knee with quite a bit of 
guarding because of tenderness with palpation of the joint 
capsules of both knees.  The veteran was able to stand 
without difficulty but was unable to squat at all.  Stability 
testing revealed 1+ left knee medial laxity with a valgus 
stress both in full extension and to a somewhat greater 
degree in 30 degrees of flexion.  Lachman's test is 2+ 
anterior translation of the tibia with respect to the femur.  
Right knee testing revealed good medial lateral stability and 
full extension, perhaps 1+ laxity and 30 degrees of flexion.  
AP stability was good.  McMurray's test was negative in both 
knees.  X-ray studies of both knees showed advanced 
tricompartmental arthritis with a barely discernible medial 
joint space in both knees.  The diagnosis was advanced 
posttraumatic arthritis of both knees.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Prior to May 4, 1999, the veteran's left and right knee 
disabilities were rated separately as 10 percent disabling 
under Diagnostic Codes 5010 and 5262.  Commencing May 4, 
1999, the ratings were increased to 20 percent each under the 
same provisions.  Although the veteran was awarded temporary 
total ratings for convalescence for both the left and right 
knees, his ratings were again returned to 20 percent on 
October 1, 1999, for the left knee and on February 1, 2000, 
for the right knee under the same provisions.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9- 
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  See also 38 C.F.R. § 4.71, Plate II 
(2003), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

Diagnostic Code 5262 provides a 10 percent for malunion with 
slight knee or ankle disability.  A 20 percent is assigned 
for malunion with moderate knee or ankle disability and a 30 
percent rating is warranted for malunion with marked knee or 
ankle disability. 38 C.F.R. § 4.71, Code 5262.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).

Increased Evaluations in Excess of 10 Percent Prior to May 4, 
1999, for Left and Right Knee Osteoarthritis

As noted above, during the period from April 28, 1997 to May 
3, 1999, the veteran was assigned a 10 percent rating for 
each knee under Diagnostic Codes 5010-5262.  However, the 
medical evidence of record does not reflect that there is any 
malunion or nonunion of the tibia and fibula of either knee 
at any time during the pendency of this appeal.  Since there 
is no evidence of a malunion or nonunion, a rating higher 
than 10 percent for the period for either knee disability is 
not warranted under Diagnostic Code 5262.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

The Board will therefore consider whether higher evaluations 
are warranted under the Diagnostic Codes pertaining to 
arthritis and limitation of motion.  In this case, the 
objective medical evidence of record does not indicate left 
or right knee limitation of motion to a compensable degree 
under the provisions of Diagnostic Codes 5260 or 5261.  In 
this respect, the Board acknowledges the veteran's complaints 
of pain, swelling, and stiffness, as well as objective 
findings of joint tenderness and crepitus in both knees.  In 
considering the impact of these factors, as well as the X-ray 
evidence of degenerative changes in both knees, the Board 
finds that the veteran meets the criteria for the minimum 
compensable rating based on arthritis with painful motion and 
swelling in both knee.  See 38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 
4.59; DeLuca v. Brown, supra.  As such, and resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that pursuant to Diagnostic Code 5003 (as 
contemplated by the criteria at Diagnostic Codes 5260 and 
5261), the veteran is appropriately evaluated at the 10 
percent rate for each knee due to osteoarthritis.  
Accordingly, an increased rating in excess of 10 percent for 
each knee is not warranted, at least for the period prior to 
May 4, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3.

The Board has considered the possibility of assigning 
separate ratings under Diagnostic Codes 5257 and 5003 
pursuant to VAOPGCPREC 23-97.  In essence, VAOPGCPREC 23-97 
states that Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  The terms of Code 5003, on the other hand, refer not 
to instability but to limitation of motion.  Since the plain 
terms of Code 5257 and 5003 suggest that those Codes apply, 
either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
under section § 4.14.  However, VAOPGCPREC 23-97 makes it 
clear that in order for separate ratings to be assigned under 
Diagnostic Codes 5257 and 5003, both instability and 
limitation of motion must be present.  In this case, as 
discussed in the medical evidence above, no ligamental 
instability has been identified in either knee prior to May 
4, 1999.  Accordingly, under the terms of VAOPGCPREC 23-97, a 
separate rating for each knee may not be assigned under 
Diagnostic Code 5257, for left or right knee instability for 
the period prior to May 4, 1999.

Increased Evaluations in Excess of 20 Percent for 
Osteoarthritis of the Left Knee from May 4, 1999 to May 31, 
1999, and from October 1, 1999

As noted above, during the period from May 4, 1999 to May 31, 
1999, and from October 1, 1999, the veteran was assigned a 20 
percent rating for his overall left disability under 
Diagnostic Codes 5010-5262.  As mentioned above, the totality 
of the medical evidence of record does not indicate that 
there is any malunion or nonunion of the tibia and fibula of 
the left knee.  Since there is no evidence of a malunion or 
nonunion, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 are not for application.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993).

In considering whether a higher evaluation is warranted under 
the Diagnostic Codes pertaining to arthritis and limitation 
of motion for the left knee during these periods, the Board 
notes that the objective medical evidence of record continues 
to indicate left knee limitation of motion at a 
noncompensable degree under the provisions of Diagnostic 
Codes 5260 or 5261.  In this respect, the Board acknowledges 
the veteran's complaints of pain, swelling, and stiffness, as 
well as the objective findings of joint tenderness, crepitus 
and painful range of motion beginning at 90 degrees of 
flexion, as well as joint fatigability and lack of endurance.  
In considering the impact of these factors, as well as the X-
ray evidence of advanced degenerative changes, the Board 
finds it reasonable to conclude that the veteran's left knee 
disability picture more nearly approximates the criteria for 
a 10 percent rating under Diagnostic Code 5010 (as 
contemplated by the criteria at Diagnostic Code 5260 and 
6261), due osteoarthritis of the left knee.  Moreover, the 
evidence of record, even with consideration of functional 
limitations, fails to demonstrate that the veteran's left 
knee disability is comparable to flexion limited to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Accordingly, and resolving all reasonable doubt in favor the 
veteran, the Board determines a rating in excess of 10 
percent, based solely on the limitation of left knee motion, 
is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3., 
4.7, 4.71a, Diagnostic Codes 5003, 5260 and 5261.

In determining whether the veteran should be assigned a 
separate disability rating for the left knee under Diagnostic 
Code 5257, the Board notes that the record on appeal shows 
the veteran's repeated complaints of left knee instability 
and giving way.  It also shows that the veteran was 
prescribed a brace for the left knee.  Moreover, the December 
2001 and March 2003 examiners found objective evidence of 
left knee laxity.  Thus, as the record reflects that the 
scope of veteran's service-connected left knee disability 
picture contemplates both limitation of motion and 
instability, the veteran is entitled to a separate 10 percent 
rating for slight laxity of the left knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97.  As the 
evidence of record does not indicate that the veteran's left 
knee instability is clinically characteristic of either 
"moderate" or "severe" disability, the Board determines that 
the veteran's left knee instability is most appropriately 
evaluated at the 10 percent rate under Diagnostic Code 5257.  
Accordingly, and resolving all reasonable doubt in favor the 
veteran, the Board determines an rating in excess of 10 
percent, based solely on instability of the left knee, is not 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3., 4.7, 
4.71a, Diagnostic Codes 5257.

In making this determination, the Board observes that the 
separate 10 percent ratings assigned for the manifestations 
associated with the left knee disability more than adequately 
compensate the veteran.  Since the veteran's left knee 
exhibits noncompensable range of motion and no more than 
slight instability, and does not preclude ambulation, 
although gait is antalgic and painful, the Board finds that 
an increase in the overall (combined) rating of 20 percent 
for the left knee disability, which includes osteoarthritis 
with noncompensable limitation of motion and instability, is 
not warranted, at least for the periods from May 4, 1999 to 
May 31, 1999, and from October 1, 1999.  38 C.F.R. § 4.25.

Increased Evaluation in Excess of 20 Percent for 
Osteoarthritis of the Right Knee from May 4, 1999 to October 
26, 1999, and from February 1, 2000

As noted above, during the period from May 4, 1999 to October 
26, 1999, and from February 1, 2000, the veteran was assigned 
a 20 percent for his overall right knee disability under 
Diagnostic Codes 5010-5262.  As mentioned above, the totality 
of the medical evidence of record does not indicate that 
there is any malunion or nonunion of the tibia and fibula of 
the left knee.  Since there is no evidence of a malunion or 
nonunion, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 are not for application.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993).

In considering whether a higher evaluation is warranted under 
the Diagnostic Codes pertaining to arthritis based on 
limitation of motion for the right knee during these periods, 
the Board notes that the objective medical evidence of record 
continues to indicate limitation of right knee motion at a 
noncompensable degree under the provisions of Diagnostic 
Codes 5260 or 5261.  In this respect, the Board acknowledges 
the veteran's complaints of pain, swelling, and stiffness, as 
well as objective findings of joint tenderness, crepitus and 
painful range of motion beginning at 90 degrees of flexion, 
as well as joint fatigability and lack of endurance.  In 
considering the impact of these factors, as well as the X-ray 
evidence of advanced degenerative changes, the Board finds it 
reasonable to conclude that , the Board finds it reasonable 
to conclude that the veteran's right knee disability picture 
more nearly approximates the criteria for a 10 percent rating 
under Diagnostic Code 5010 (as contemplated by the criteria 
at Diagnostic Code 5260 and 6261), due osteoarthritis of the 
right knee.  Moreover, the evidence of record, even with 
consideration of functional limitations, fails to demonstrate 
that the veteran's right knee disability is comparable to 
flexion limited to 30 degrees.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  Accordingly, and resolving all 
reasonable doubt in favor the veteran, the Board determines a 
rating in excess of 10 percent, based solely on limitation of 
right knee motion, is not warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3., 4.7, 4.71a, Diagnostic Codes 5003, 5260 and 
5261.

In determining whether the veteran should be assigned a 
separate disability rating under Diagnostic Code 5257, the 
Board notes that the March 2003 examiner initially found 
objective evidence of right knee laxity.  Thus, as the record 
reflects that the scope of veteran's service-connected right 
knee disability contemplates both limitation of motion and 
instability, a separate 10 percent rating for slight laxity 
of the right knee is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  As the evidence of 
record does not indicate that the veteran's right knee 
instability is clinically characteristic of either "moderate" 
or "severe" disability, the Board determines that the 
veteran's right knee instability is most appropriately 
evaluated at the 10 percent rate under Diagnostic Code 5257.  
Accordingly, and resolving all reasonable doubt in favor the 
veteran, the Board determines an rating in excess of 10 
percent, based solely on instability of the right knee, is 
not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3., 
4.7, 4.71a, Diagnostic Codes 5257.

In making this determination, the Board observes that the 
separate 10 percent ratings assigned for the manifestations 
associated with the right knee disability more than 
adequately compensate the veteran.  Since the veteran's right 
knee exhibits noncompensable range of motion and no more than 
slight instability, and does not preclude ambulation, 
although gait is antalgic and painful, the Board finds that 
an increase in the overall (combined) rating of 20 percent 
for the right knee disability, which includes osteoarthritis 
with noncompensable limitation of motion and instability, is 
not warranted, at least for the periods from May 4, 1999 to 
October 26, 1999, and from February 1, 2000.  38 C.F.R. 
§ 4.25.

Extraschedular Consideration

The Board finds that the veteran's left and right knee 
disabilities, each of the relevant periods, is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's left and 
right knee disabilities have not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.  In this regard, the Board acknowledges 
the April 1997 letter from his assistant, which indicates 
that he was unable to work in jobs requiring the use of his 
back and knees; however, the evidence of record also 
indicates that the veteran had switched his academic major 
and was gainfully employed during the pendency of this 
appeal.  Moreover, he was awarded temporary total (100 
percent) ratings during his convalescence after two knee 
surgeries.  As the veteran's left and right knee disabilities 
are currently rated 10 percent under Diagnostic Code 5003, 
for each of the relevant periods; in addition to a separate 
10 percent rating under Diagnostic Code 5257 for instability, 
for the periods from May 4, 1999 to May 31, 1999, and from 
October 1, 1999, for the left knee; and for the periods from 
May 4, 1999 to October 26, 1999, and from February 1, 2000, 
for the right knee, with a combined 20 percent rating for 
each knee during those same periods, the Board determines 
that the regular schedular criteria adequately contemplates 
the loss of employment during the aforementioned periods.





ORDER

An evaluation in excess of 10 percent for osteoarthritis of 
the left knee from April 28, 1997 to May 3, 1999, is denied.  
A separate 10 percent rating for osteoarthritis of the left 
knee, for the period from May 4, 1999 to May 31, 1999 and 
from October 1, 1999, is warranted; and to this extent the 
appeal is granted.  A separate 10 percent rating for mild 
instability of the left knee for the period from May 4, 1999 
to May 31, 1999 and from October 1, 1999, is warranted; and 
to this extent the appeal is granted.

An evaluation in excess of 10 percent for osteoarthritis of 
the right knee from April 28, 1997 to May 3, 1999, is denied.  
A separate 10 percent rating for osteoarthritis of the right 
knee, for the period from May 4, 1999 to May 31, 1999 and 
from October 1, 1999, is warranted; and to this extent the 
appeal is granted.  A separate 10 percent rating for mild 
instability of the right knee for the period from May 4, 1999 
to May 31, 1999 and from October 1, 1999, is warranted; and 
to this extent the appeal is granted.  

An evaluation in excess of a (combined) 20 percent for 
osteoarthritis and instability of the left knee from May 4, 
1999 to May 31, 1999 and from October 1, 1999, is denied.

An evaluation in excess of a (combined) 20 percent for 
osteoarthritis and instability of the right knee from May 4, 
1999 to October 26, 1999 and from February 1, 2000, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



